DETAILED ACTION
Claims 1 and 3-4 are presented for examination.
	Applicant’s Amendment filed February 26, 2021 has been entered into the present application. 
	Claims 1 and 3-4 remain pending and under examination. Claims 2 and 5 are cancelled. Claim 1 is amended. 
Applicant’s arguments, filed February 26, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Rejections Set Forth in the November 3, 2020 Office Action
	In reply to the rejection of claims 1-5 under 35 U.S.C. §112(b) (pre-AIA  second paragraph) as set forth at p.3-4 of the November 3, 2020 non-final Office Action, Applicant now amends instant claim 1 to specifically recite that the subject receiving the administration step is one “who suffers from diabetic retinopathy”. Accordingly, the rejection is now withdrawn. 
	In reply to the rejection of claims 1-5 under AIA  35 U.S.C. §102(a)(1) as being anticipated by Hidaka et al. (U.S. Patent Application Publication No. 2008/0064681 A1; 2008), citing to Sawai (U.S. Patent No. 9,616,069 B2; 2017) and Bock et al. (“Classifying Glaucoma with Image-Based Features from Fundus Photographs”, 2007, Presented in Pattern Recognition. DAGM 2007. Lecture Notes in Computer Science, Vol.4713) as evidence, as set forth at p.4-7 of the November 3, 2020 non-final Office Action, Applicant now amends instant claim 1 to remove the embodiment directed to “preventing” an ocular fundus disease, and also further limits the ocular fundus disease specifically to diabetic retinopathy, thereby distinguishing over Hidaka’s teachings directed to the treatment of glaucoma using (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine. 
Accordingly, the rejection is now withdrawn. 

	(i) the provisional rejection of claims 1-5 as being unpatentable over claims 11, 13-14, 22-24 and 27-28 of U.S. Patent Application No. 15/755,700, citing to Bock et al. (“Classifying Glaucoma with Image-Based Features from Fundus Photographs”, 2007, Presented in Pattern Recognition. DAGM 2007. Lecture Notes in Computer Science, Vol.4713), as set forth at p.13-14 of the November 3, 2020 non-final Office Action;
	(ii) the provisional rejection of claims 1-2 as being unpatentable over claims 1-7 and 9-19 of U.S. Patent Application No. 16/599,858, citing to Bock et al. (“Classifying Glaucoma with Image-Based Features from Fundus Photographs”, 2007, Presented in Pattern Recognition. DAGM 2007. Lecture Notes in Computer Science, Vol.4713), as set forth at p.14 of the November 3, 2020 non-final Office Action;
	(iii) the provisional rejection of claims 1-2 as being unpatentable over claims 1, 4, 10-11 and 14-22 of U.S. Patent Application No. 16/898,920, citing to Bock et al. (“Classifying Glaucoma with Image-Based Features from Fundus Photographs”, 2007, Presented in Pattern Recognition. DAGM 2007. Lecture Notes in Computer Science, Vol.4713), as set forth at p.15 of the November 3, 2020 non-final Office Action;
	(iv) the rejection of claims 1-5 as being unpatentable over claims 1-15 of U.S. Patent No. 8,193,193 B2, citing to Bock et al. (“Classifying Glaucoma with Image-Based Features from Fundus Photographs”, 2007, Presented in Pattern Recognition. DAGM 2007. Lecture Notes in Computer Science, Vol.4713), as set forth at p.15-16 of the November 3, 2020 non-final Office Action;
	(v) the rejection of claims 1-5 as being unpatentable over claims 1-28 of U.S. Patent No. 8,629,161 B2, as set forth at p.16-17 of the November 3, 2020 non-final Office Action;
	(vi) the rejection of claims 1-5 as being unpatentable over claims 1-6 of U.S. Patent No. 9,844,556 B2, as set forth at p.18 of the November 3, 2020 non-final Office Action;

	(viii) the rejection of claims 1-5 as being unpatentable over claims 1-9 of U.S. Patent No. 10,220,043 B2, citing to Bock et al. (“Classifying Glaucoma with Image-Based Features from Fundus Photographs”, 2007, Presented in Pattern Recognition. DAGM 2007. Lecture Notes in Computer Science, Vol.4713), as set forth at p.19-20 of the November 3, 2020 non-final Office Action; and
	(ix) the rejection of claims 1-5 as being unpatentable over claims 1-9 of U.S. Patent No. 10,537,579 B2, as set forth at p.20-21 of the November 3, 2020 non-final Office Action.
	The provisional rejection of claims 1-2 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 19 and 21-24 of U.S. Patent Application No. 15/535,185, as set forth at p.12 of the November 3, 2020 non-final Office Action, is now also withdrawn in view of the abandonment of the ‘185 application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
For clarity of the record, Applicant is advised that the instantly claimed compound (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine is also known as 4-fluoro-5-{[(2S)-2-methyl-1,4-diazepan-1-yl]sulfonyl}isoquinoline, or ripasudil, as evidenced by Sawai (U.S. Patent No. 9,616,069 B2; col.1, l.18-21, col.1, l.60-63). Accordingly, a reference to any one of these terms will be understood to constitute an explicit reference to the compound of Applicant’s instant claims.

1.	Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (“ROCK as a Therapeutic Target of Diabetic Retinopathy”, Journal of Ophthalmology, 2010; Article ID 175163) in view of Hidaka et al. (U.S. Patent Application Publication No. 2008/0064681 A1; 2008), citing to Sawai (U.S. Patent No. 9,616,069 B2; 2017), each already of record, for the reasons of record set forth at p.7-11 of the previous Office Action dated November 3, 2020, of which said reasons are herein incorporated by reference. 
Applicant now amends instant claim 1 to eliminate the embodiment directed to “preventing” an ocular fundus disease, and further limits the ocular fundus disease specifically to diabetic retinopathy. Applicant also amends claim 1 to limit the subject to one “who suffers from diabetic retinopathy”. 
As the grounds for rejection over Arita et al. in view of Hidaka et al., citing to Sawai as evidence, clearly address the prima facie obviousness of administering (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine (also known as ripasudil) for the treatment of diabetic retinopathy, Applicant’s newly amended claim 1 (as well as unamended dependent claims 3-4) remain properly included in the instant rejection for the reasons already of record, which are incorporated by reference herein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, asserting that “none of the cited references teaches use of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine (ripasudil) in the treatment 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s underlying argument appears to take the position that none of Arita et al. or Hidaka et al. explicitly teaches a method for treating diabetic retinopathy by administering ripasudil to a diabetic retinopathy subject as instantly claimed. This position is defective, however, as it essentially urges that the rejection is insufficient because none of the cited references individually constitutes anticipatory prior art. Applicant fails to appreciate that anticipation under AIA  35 U.S.C. §102 is not the sole manner in which the claims may be rejected over the prior art. AIA  35 U.S.C. §103 explicitly provides for the rejection of claims that are not identically described under section §102, but where the differences between the art and the claims are such that the differences would have been obvious to the ordinarily skilled artisan. The instant rejection clearly admits that the claimed invention was not identically described in the primary reference to Arita et al. Given this fact, there would be no expectation that Arita et al. – or even the secondary reference to Hidaka – individually teaches the claimed invention as a whole. The differences, however, between Arita et al. and the instant claims would have been obvious modifications to the ordinarily skilled artisan in view of the teachings of Hidaka et al. for the reasons already of record. There is simply no requirement that a single reference teach the entirety of the claimed invention in order to find obviousness. Rather, the test for obviousness is what the combined teachings of the prior art would have suggested to the skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further asserts that there would have been no reasonable expectation of success in substituting the ROCK inhibitor ripasudil for the ROCK inhibitor fasudil for the treatment of diabetic retinopathy, but this position cannot be accepted. In the instant case, Arita et al. explicitly teaches that intravitreal injection of the selective ROCK inhibitor fasudil was effective to significantly decrease retinal leukocyte adhesion in diabetic rats mediated through reduction of ROCK activation, and effectively suppressed endothelial damage, even when leukocytes firmly adhered to the endothelium (col.1, para.3, p.6; Fig.1(f-i), p.2). Arita et al. also teaches that fasudil treatment almost completely reversed the decreased eNOS activity in diabetic rat retinas, suggesting that fasudil has a direct endothelial protective potential through induction of physiological levels of nitric oxide, synthesized by eNOS (col.1, para.3, p.6). Such teachings clearly establish the beneficial therapeutic effect of ROCK inhibition via administration of a selective ROCK inhibitor directly to the eye of a diabetic rat for the treatment of diabetic retinopathy and, therefore, raises the reasonable expectation of success that the substitution of another selective ROCK inhibitor – in this case, ripasudil as claimed – would have also yielded such beneficial therapeutic effects of decreasing retinal leukocyte adhesion and suppressing endothelial damage in the retina through reduction of ROCK activation, as described in Arita et al. Applicant is reminded that obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). A finding of obviousness under AIA  35 U.S.C. §103 requires evidence suggesting that the invention would be prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed.
For these reasons supra, rejection of claims 1 and 3-4 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 17, 19 and 22-24 of U.S. Patent Application No. 15/514,155, already of record, for the reasons of record set forth at p.12-13 of the previous November 3, 2020 Office Action, of which said reasons are herein incorporated by reference. 
Applicant now amends instant claim 1 to eliminate the embodiment directed to “preventing” an ocular fundus disease, and further limits the ocular fundus disease specifically to diabetic retinopathy and the subject to one “who suffers from diabetic retinopathy”. 
As the grounds for rejection clearly address the embodiment of administering a product of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine for the treatment of diabetic retinopathy, Applicant’s newly amended claim 1 remains properly included in the instant rejection for the reasons already of record, which are incorporated by reference herein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the rejection is “provisional” and “request[s] that the provisional rejection be postponed until the provisional rejection is the only rejection remaining in at least one of the applications” (Remarks, p.6). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is notified that the instant claims are not in condition for allowance at this time in view of the pending rejections set forth infra. In view of the fact that Applicant has failed to file a Terminal 
For these reasons supra, rejection of claims 1-2 is proper. 

3.	Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 7-8, 14 and 17-19 of U.S. Patent No. 9,616,069 B2, already of record, for the reasons of record set forth at p.17-18 of the previous November 3, 2020 Office Action, of which said reasons are herein incorporated by reference. 
Applicant now amends instant claim 1 to eliminate the embodiment directed to “preventing” an ocular fundus disease, and further limits the ocular fundus disease specifically to diabetic retinopathy and the subject to one “who suffers from diabetic retinopathy”. 
As the grounds for rejection clearly address the embodiment of administering a product of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine for the treatment of diabetic retinopathy, Applicant’s newly amended claim 1 remains properly included in the instant rejection for the reasons already of record, which are incorporated by reference herein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the ‘069 claims do not explicitly claim “a method of treating diabetic retinopathy by administering (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine” as instantly claimed (Remarks, p.7). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant should note that the ‘069 claims are explicitly directed to a product of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine, as recited expressly therein or as produced via the method of making such product as recited therein. Although such claims are not explicitly directed to a use of such product for the treatment of diabetic retinopathy, the accompanying ‘069 disclosure clearly teaches the use of such product for the treatment of diabetic retinopathy, thereby clearly anticipating and/or rendering prima facie obvious Applicant’s method as instantly claimed. 
AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” The AbbVie court explicitly noted that the Federal Circuit has “repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness” and that “a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention.” Id. For example, when claims in a later-expiring patent “merely recite methods of administering” the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent”. Id. (quoting Pfizer, Inc. v. Teva Pharms. USA, Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)).
For these reasons supra, rejection of claims 1-2 is proper. 

4.	Claims 1 and 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,376,523 B2, already of record, for the reasons of record set forth at p.20 of the previous November 3, 2020 Office Action, of which said reasons are herein incorporated by reference. 
Applicant now amends instant claim 1 to eliminate the embodiment directed to “preventing” an ocular fundus disease, and further limits the ocular fundus disease specifically to diabetic retinopathy and the subject to one “who suffers from diabetic retinopathy”. 
As the grounds for rejection clearly address the embodiment of administering a product of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine for the treatment of diabetic retinopathy, Applicant’s newly amended claim 1 remains properly included in the instant rejection for the reasons already of record, which are incorporated by reference herein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the ‘523 claims do not explicitly claim “a method of treating diabetic retinopathy by administering (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine” as instantly claimed (Remarks, p.9). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant should note that the ‘523 claims are explicitly directed to a product of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine, as recited expressly therein or as produced via the method of making such product as recited therein. Although such claims are not explicitly directed to a use of such product for the treatment of diabetic retinopathy, the accompanying ‘523 disclosure clearly teaches the use of such product for the treatment of diabetic retinopathy, thereby clearly anticipating and/or rendering prima facie obvious Applicant’s method as instantly claimed. 
MPEP §804(ll)(B)(2)(a) clearly instructs that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” The AbbVie court explicitly noted that the Federal Circuit has “repeatedly approved examination of the disclosed utility of the invention claimed in an earlier patent to address the question of obviousness” and that “a later expiring patent is not patentably distinct from an earlier expiring patent if it merely claims a disclosed utility of the earlier claimed invention.” Id. For example, when claims in a later-expiring patent “merely recite methods of administering” the compositions claimed in the earlier patent, they are not patentably distinct over the claims of the earlier expiring patent”. Id. (quoting Pfizer, Inc. v. Teva Pharms. USA, Inc., 86 USPQ2d 1001, 1008 (Fed. Cir. 2008)).
For these reasons supra, rejection of claims 1 and 3-4 is proper.

Surv Ophthalmol, 1984 May; 28 Suppl:452-461, Abstract Only) as evidence, each already of record, for the reasons of record set forth at p.21 of the previous November 3, 2020 Office Action, of which said reasons are herein incorporated by reference. 
Applicant now amends instant claim 1 to eliminate the embodiment directed to “preventing” an ocular fundus disease, and further limits the ocular fundus disease specifically to diabetic retinopathy and the subject to one “who suffers from diabetic retinopathy”. 
As the grounds for rejection clearly address the embodiment of administering a product of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine for the treatment of diabetic retinopathy, Applicant’s newly amended claim 1 remains properly included in the instant rejection for the reasons already of record, which are incorporated by reference herein. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the ‘783 claims do not explicitly claim “a method of treating diabetic retinopathy by administering (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine” as instantly claimed (Remarks, p.10). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant should note that the ‘783 claims are explicitly directed to a method of treating an ocular fundus disease, in which the ocular fundus disease is diabetic macular edema, comprising administering an effective amount of (S)-(-)-1-(4-fluoro-5-isoquinolinesulfonyl)-2-methyl-1,4-homopiperazine, or a salt or solvate thereof, to a subject in need of such treatment, wherein the compound is formulated into an ophthalmic preparation, or administered via ocular instillation. Although such claims do not specifically recite the treatment of diabetic retinopathy, the evidentiary reference to Ferris et al. was cited specifically to establish that diabetic macular edema was a known result of diabetic retinopathy, thereby demonstrating that the diabetic macular edema subject of the ‘783 claims also constitutes a subject that “suffers from diabetic retinopathy” as instantly claimed. Accordingly, the ‘783 claims clearly anticipate 
For these reasons supra, rejection of claims 1 and 3-4 is proper.

Conclusion
Rejection of claims 1 and 3-4 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
June 1, 2021